 1
     David L. Skelton, Trustee State Bar No. 96250
 2   Rebecca E. Pennington State Bar No. 174488
     Richard L. Stevenson State Bar No. 239705
 3   OFFICE OF THE CHAPTER 13 TRUSTEE
     402 West Broadway, Suite 1450
 4   San Diego, CA 92101-8544
     Telephone (619) 338-4006
 5   Facsimile (619) 239-5242
 6

 7

 8
                                 UNITED STATES BANKRUPTCY COURT
 9
                                 SOUTHERN DISTRICT OF CALIFORNIA
10
     In re:                                           )    Case No. 21-00536-CL13
11                                                    )    Chapter 13 Case
                                                      )
12                                                    )    DATE: May 5, 2021
                  MICHAEL GAMMOND                     )
13                                                    )    TIME: 10:00 AM
                                                      )    JUDGE: HON. CHRISTOPHER B.
14                                                    )    LATHAM
                                                      )    DEPT: 5
15                                                    )
                                         Debtor.      )    TRUSTEE’S STATEMENT OF CASE
16                                                    )    STATUS
                                                      )
17

18            This Statement of Case Status is filed with the Court with respect to Trustee’s Objection
19   to Confirmation and Motion to Dismiss. Pending resolution of the following issues, objections
20   remain:
21            1. The parties continue to confer through counsel.
22            2. Trustee has received copies of 2019 and 2020 tax returns and Debtor’s new payment
23                information.
24            3. Tax issues must be resolved. Plan length is estimated at 615 months due to IRS and
25                FTB priority tax claims at $139,180.32 and $23,708.93 respectively.
26            4. Trustee requires proof of updated support information.
27            5. Plan amendment is required to check box in Part 4.8 and accurately disclose tax
28                liability.


                                                       1
 1        6. Amended Schedule I is necessary to correct employment address.
 2        7. Amended Petition is necessary to correct Attorney Bar Number.
 3

 4

 5

 6   Date: April 22, 2021                                 /s/ Rebecca E. Pennington
                                                       Attorney for Chapter 13 Trustee
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                2
